Citation Nr: 1426453	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-35 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for upper right leg skin disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972, including service in Vietnam from August 1971 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and January 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO in June 2010 for further development.  The Veteran presented testimony at a Board hearing in December 2009, and a transcript of the hearing is associated with the claims folder.  

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dermatitis, not otherwise specified (NOS), is causally related to the Veteran's military service.  


CONCLUSION OF LAW

The Veteran's dermatitis, NOS, was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.30.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts he began experiencing a skin rash on his upper right thigh in service. 

Service treatment records show the Veteran reported experiencing a skin rash in April 1971.  The diagnosis was not clear. 

The Veteran testified during the December 2009 Board hearing that he began experiencing a rash in the form of raised bumps on his skin during service.  He indicated that he had not had such a rash prior to that time.  The Board believes that the Veteran, even as a layperson, is competent to testify he had a skin rash and as to the time of onset.  He reported he has had the same rash, which manifests sporadically, since service.  After observing the Veteran at the hearing, the Board has no reason to doubt his credibility in this regard.  The Veteran's wife testified that she has observed the Veteran have a rash in the form of raised bumps on his legs intermittently since service.  The witness is competent to testify about what she observed and heard, and the Board finds no reason to question her credibility.

The Veteran underwent a VA skin examination in September 2010.  The examiner found there was no objective evidence of a skin condition involving the right lower extremity during the examination.   There was no scarring or disfigurement.  The Veteran denied having pain, pruritus, urticarial, primary cutaneous vasculitis, and erythema multiforme.  The examiner diagnosed the Veteran with dermatitis, NOS, but noted it involved 0 percent of the exposed skin and 0 percent of the total body at that time.  The examiner did not opine as to whether the Veteran's reported skin disability was related to service, noting there was no information in the Veteran's claims file regarding a skin condition.  

The evidence in this case is not entirely compelling, but the Board is able to find that the evidence for and against the Veteran's claim is at least in a state of equipoise.  38 U.S.C.A. § 5107.  Under such circumstances, the question is to be resolved in the Veteran's favor.  Accordingly, the Board finds that service connection is warranted for dermatitis, NOS.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to the Veteran's skin disability claim since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that the RO informed the Veteran how disability ratings and effective dates are assigned in a letter sent in December 2008.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for dermatitis, NOS, is warranted.  The appeal is granted to this extent. 

REMAND

As noted in the Introduction, the claim was previously before the Board in June 2010.  At that time, the Board determined a Remand was necessary to attempt to corroborate the Veteran's claimed in-service stressors.  

The Veteran submitted a document listing three stressors that have yet to be verified at the Board hearing.  The first stressor was a rocket attack that reportedly occurred when he was assigned to a unit in Long Bien, Vietnam, somewhere between June 1971 and July 1971.  At the December 2009 hearing, the Veteran later testified that it occurred in July or August 1971.  The Board notes that official records appear to show that the Veteran was not in Vietnam until August 1971.  Reconciling the dates with official records, it therefore appears that the rocket attack would have been in the August to October 1971 time period. 

The second claimed stressor was a sapper attack that reportedly occurred when the Veteran was assigned to the 73rd Signal Brigade in Cam Ranh Bay in July 1971.  Again, this date is inconsistent with the official records of the Veteran's Vietnam service.  The period of August to October 1971 appears to be the most logical time period based. 

The third stressor was a motor/rocket attack that reportedly occurred when he was assigned to the 228th Signal Communications Center at Nha Trang during the period from December 1971 to February 1972. 

The Board directed the AOJ to contact the U.S. Army and Joint Services Record Research Center (JSRRC) and request corroboration of the three stressors claimed by the Veteran.  The record does not show that such request was ever made.   

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claim.  Stegall v. West, 11 Vet.App. 268 (1998). 

Furthermore, two conflicting medical opinions are of record.  In March 2008, a non-V.A. psychologist diagnosed the Veteran with PTSD related to his Vietnam experiences.  The Veteran underwent a VA PTSD examination following the Board's remand in November 2010.  The examiner, also a psychologist, found that the Veteran did not meet the criteria of a PTSD diagnosis and diagnosed him with generalized anxiety disorder.  The examiner opined that the Veteran's generalized anxiety disorder was not related to service.  In light of the conflicting medical opinions, the Board finds that under the duty to assist, a new VA examination is necessary to clarify his diagnosis. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the U. S. Army and Joint Services Records Research Center (JSRRC), and request corroboration of the three stressors claimed by the Veteran (with locations and dates as outlined above).  The AOJ should take appropriate action to follow-up on any other avenues for corroborating the claimed stressors as may be suggested by JSRRC.

2. After completion of the above, the AOJ should formally determine whether a claimed stressor has been verified and, if not, whether the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of the Veteran's service.

3. The Veteran should then be scheduled for a VA psychiatric examination by a psychiatrist, if possible.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should clearly report all acquired mental health disorders diagnosed on examination.  The examiner should discuss the conflicting medical opinions of record.  Any medically indicated special tests should be conducted.  If the examiner finds that a diagnosis of PTSD is warranted, then the examiner should clearly report whether the PTSD is related to the corroborated stressor(s) or his fear of hostile military or terrorist activity.  As to any psychiatric disorder other than PTSD which is diagnosed, the examiner should offer an opinion as to whether such disability is it at least as likely as not (a 50% or higher degree of probability) causally related to service.

Detailed reasons for all opinions should be provided 

4.  For the purpose of avoiding further remand, the AOJ should review the examination report/opinion to ensure that it is responsive to the above directives.  If not, the AOJ should return the report/opinion to the examiner for an addendum.

5.  After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


